USCA11 Case: 21-10475      Date Filed: 03/28/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10475
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JORGE MACLI,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:11-cr-20587-RNS-2
                   ____________________
USCA11 Case: 21-10475         Date Filed: 03/28/2022    Page: 2 of 6




2                      Opinion of the Court                 21-10475


Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
       Jorge Macli, proceeding pro se, appeals the district court’s
denial of his motion for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i) and § 603 of the First Step Act of 2018, Pub. L.
115-391, 132 Stat. 5194, and his subsequent motion for reconsider-
ation. He argues that modifications and changes made by the FSA
have empowered district courts to reduce a sentence for reasons
outside of those prescribed by the Bureau of Prisons and that he
should receive a sentence reduction because his sentence was
overly harsh and unfair. He also asserts that, in denying him com-
passionate release, the district court failed to consider that he is a
non-violent and first-time offender, that he has not been labeled as
a threat or menace to society, and that he has been deemed eligible
for recidivism classes by the BOP that make him suitable for early
release.
       We grant Mr. Macli’s motion to file his reply brief out of
time. But, for the reasons set out below, we affirm the district
court’s orders.
        We review de novo determinations about a defendant’s eli-
gibility for an 18 U.S.C. § 3582(c) sentence reduction. United States
v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). We review a district
court’s denial of a prisoner’s § 3582(c)(1)(A) motion for abuse of
discretion. United States v. Harris, 989 F.3d 908, 910, 911 (11th Cir.
USCA11 Case: 21-10475         Date Filed: 03/28/2022     Page: 3 of 6




21-10475                Opinion of the Court                         3

2021). The district court abuses its discretion if it applies an incor-
rect legal standard, follows improper procedures in making the de-
termination, or makes clearly erroneous factual findings. Id. Abuse
of discretion is a deferential standard of review, under which we
will affirm even in situations where we would have made a differ-
ent decision had we been in the district court’s position. United
States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc).
        When a federal prisoner is proceeding pro se, we construe
his pleadings liberally. United States v. Webb, 565 F.3d 789, 792
(11th Cir. 2009). Nonetheless, issues not raised in the initial appel-
late brief are waived. United States v. Silvestri, 409 F.3d 1311, 1338
n.18 (11th Cir. 2005). And a claim without supporting legal argu-
ment or only passing references to a claim also amounts to waiving
or abandoning that claim on appeal. Brown v. United States, 720
F.3d 1316, 1332-33 (11th Cir. 2013).
        A district court has no inherent authority to modify a de-
fendant’s sentence and may only do so when it is authorized by a
statute or rule. United States v. Puentes, 803 F.3d 597, 605-06 (11th
Cir. 2015). Here, § 3582(c)(1)(A) provides such authorization to
modify a sentence through a motion for compassionate release. A
district court may grant a prisoner’s motion for compassionate re-
lease if (1) there is an “extraordinary and compelling” reason for
doing so, (2) the factors set forth in 18 U.S.C. § 3553(a) favor doing
so, and (3) granting a reduction would be consistent with applicable
policy statements issued by the Sentencing Commission. United
States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). Because all
USCA11 Case: 21-10475         Date Filed: 03/28/2022     Page: 4 of 6




4                       Opinion of the Court                 21-10475

three conditions must be satisfied before a district court can grant
a reduction, the absence of even one of these conditions would
foreclose a sentence reduction. Id. at 1237-38.
        The commentary to the applicable policy statement,
U.S.S.G. § 1B1.13, lists a defendant’s medical condition, age, and
family circumstances as possible “extraordinary and compelling
reasons” warranting a sentence reduction. U.S.S.G. § 1B1.13, com-
ment. (n.1). A prisoner may also be eligible for a sentence reduc-
tion if, “[a]s determined by the Director of the Bureau of Prisons,
there exists in the defendant’s case an extraordinary and compel-
ling reason other than, or in combination with,” the other specific
examples listed. § 1B1.13, comment. (n.1(D)). This catch-all pro-
vision, however, “does not grant discretion to courts to develop
‘other reasons’ that might justify a reduction in a defendant’s sen-
tence.” Bryant, 996 F.3d at 1247-48. In addition, the defendant
must not be a danger to the safety of others or the community. §
1B1.13(2).
       In considering the § 3553(a) factors, the weight to be ac-
corded to any given § 3553(a) factor is a matter committed to the
sound discretion of the district court, and we will not substitute our
judgment in this respect. United States v. Amedeo, 487 F.3d 823,
832 (11th Cir. 2007). Even so, a district court abuses its discretion
when it (1) fails to afford consideration to relevant factors that were
due significant weight, (2) gives significant weight to an improper
or irrelevant factor, or (3) commits a clear error of judgment in
USCA11 Case: 21-10475         Date Filed: 03/28/2022     Page: 5 of 6




21-10475                Opinion of the Court                         5

considering the proper factors. United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc).
        In situations where consideration of the § 3553(a) factors is
mandatory, a district court need not address each of the factors or
all of the mitigating evidence. Tinker, 14 F.4th at 1241. Instead, an
acknowledgement by the district court that it considered the §
3553(a) factors and the parties’ arguments is generally sufficient. Id.
A sentence may be affirmed so long as the record indicates that the
district court considered a number of the factors. United States v.
Dorman, 488 F.3d 936, 944-45 (11th Cir. 2007).
        Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing, which are: reflecting the seriousness of the offense, pro-
moting respect for the law, providing just punishment, deterring
future criminal conduct, protecting the public, and providing any
needed training or treatment. In addition, § 3553(a) requires dis-
trict courts to consider the nature and circumstances of the offense,
the defendant’s history and characteristics, the kinds of sentences
available, the Sentencing Guidelines, any pertinent policy state-
ment, the need to avoid disparate sentences for defendants with
similar records, and the need to provide restitution.
      We permit motions for reconsideration in criminal cases
even though such motions are not expressly contemplated by the
Federal Rules of Criminal Procedure. United States v. Vicaria, 963
F.2d 1412, 1414 (11th Cir. 1992). In the civil context, motions for
reconsideration “cannot be used to relitigate old matters, raise
USCA11 Case: 21-10475        Date Filed: 03/28/2022     Page: 6 of 6




6                      Opinion of the Court                21-10475

argument or present evidence that could have been raised prior to
the entry of judgment.” Wilchombe v. Tee Vee Toons, Inc., 555
F.3d 949, 957 (11th Cir. 2009) (quotation marks omitted).
       With respect to his motion for compassionate release, Mr.
Macli has not established an extraordinary and compelling reason
warranting early release. Pursuant to Bryant, 996 F.3d at 1247-48,
the district court did not have the discretion to develop extraordi-
nary and compelling reasons outside of those listed in U.S.S.G §
1B1.13, such as an overly harsh sentence. Because an “extraordi-
nary and compelling” reason is a prerequisite to the reduction of a
sentence under the First Step Act, and Mr. Macli has failed to estab-
lish such a reason, we affirm the denial of Mr. Macli’s motion.
       As to the motion for reconsideration, we also affirm. Mr.
Macli failed to reference the reconsideration motion in his brief,
and he therefore has abandoned any challenge to the district court’s
denial of that motion.
      AFFIRMED.